Dissenting Opinion by
President Judge Crumlish, Jr. :
I respectfully dissent. The majority adopts a stagnant view of the statute and regulations in concluding that Dambach’s computer is not exempt from the use tax as property directly used in the manufacturing of personal property. A function should not be forever deemed as “mere preparation” simply because human *626mindpower has traditionally performed it. We must instead employ a flexible concept of direct use, since the legislature surely did not intend for the scope of tax-exempt property to be set in the stone of 1971 technology. The business-promoting purposes of the use tax exemption will not be meaningfully furthered in the years ahead unless we recognize the ongoing manufacturing revolution brought about by the advent of. the micro-chip age. When a computer predominantly generates data that is directly used to enhance the efficiency of the manufacturing process, it should be exempt from use tax. I would therefore reverse the order of the Board of Finance and Revenue.